DETAILED ACTION
This office action is a response to an application filed on 01/15/2020, in which claims 1-10 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 4 objected to because of the following informalities:
Claim number 4 is missing due to typo error. For examining purpose, it is considered as claim 4 that depends on claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Takeda et al. (hereinafter, “Takeda”; 20210120574).
In response to claim 1, 
Takeda teaches a method for use in a User Equipment, said method comprising: monitoring (monitor, paragraph 40); a control region (NR-PDCCH, paragraph 40); for mini-slots (mini-slot, paragraph 41); for a transmission (transmission, paragraph 43
detecting (detected NR-PDCCH (DCI), paragraph 45); a start of the transmission (fig. 4A. element, DATA #1”, mini-slot # 4, paragraph 70);
monitoring (monitor, paragraph 40); a control region (NR-PDCCH, paragraph 40); of said transmission (transmitted, paragraph 40); for regular slots (one or more slots, paragraph 41); and
monitoring (may monitor, paragraph 39); the control region (NR-PDCCH, paragraph 39) for mini-slots (mini-slot, paragraph 41); again (monitoring all NR-PDCCH in all M BPLs in paragraph 39 is interpreted as monitoring multiple times or monitoring again). 
In reference to claims 7 and 10, 
Takeda teaches wherein the User Equipment is configured to operate according to the New Radio (5G) standard (5G, paragraph 110). 
In reference to claim 8, 
Takeda teaches a non-transitory computer readable storage medium encoded with instructions that (paragraph 204 teaches this limitation), when executed on a processor (fig. 12, element 204, baseband signal processing section, paragraph[h 148), perform a method for use in a User Equipment, said method comprising: monitoring a control region for mini-slots for a transmission; detecting a start of the transmission; monitoring a control region of said transmission for regular slots; and monitoring the control region for mini-slots again (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In reference to claim 9, 
Takeda teaches a User Equipment (fig. 12, element 20, user terminal, paragraph 147); comprising a controller (fig. 1, element 204, baseband signal processing section, paragraph 148);configured to: monitor a control region for mini-slots for a transmission; detect a start of the transmission; monitor a control region of said transmission for regular slots; and monitor the control region for mini-slots again (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 is rejected under 35 U.S.C 103 (a) as being unpatentable over Takeda et al. (hereinafter, “Takeda”; 20210120574) in view of PARK et al. (hereinafter, “PARK”; 20170332358).

In reference to claim 2, 
Takeda does not teach explicitly about the method of claim 2.
PARK teaches further comprising determining (may set, paragraph 142); a transmission length (the length of UL burst, paragraph 142). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to determine .
Claims 3 is rejected under 35 U.S.C 103 (a) as being unpatentable over Takeda et al. (hereinafter, “Takeda”; 20210120574) in view of Xue et al. (hereinafter, “Xue”; 20200260418).
In reference to claim 3, 
Takeda does not teach explicitly about the method of claims 3.
Xue teaches further comprising detecting (successfully performs, paragraph 190); that the transmission has ended (initial transmission of uplink data, paragraph 190); and in response thereto monitor (monitor, paragraph 190); the control region (PDCCH, paragraph 190); for mini-slots again (each of the two mini-slots, paragraph 190). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to detect that a transmission has ended and starts monitoring control region for mini-slots again as taught by Xue because it would allow monitoring, by a terminal, downlink control information in a first time resource unit range according to a first rule, and monitoring, by the terminal, downlink control information in a second time resource unit range according to a second rule, wherein the first time resource unit range is different from the second time resource unit range, and wherein the first rule is different from the second rule.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180091373………………..paragraphs 60, 68, 74 and 76.
20200077433……………….paragraph 69.
20190174571……………….paragraph 450.
20210014791………………..paragraphs 140-146 and 171.
20200366425……………….paragraph 173.
20200236669……………….paragraph 155.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABUSAYEED M HAQUE/Examiner, Art Unit 2466  


/DIANE L LO/Primary Examiner, Art Unit 2466